DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment filed 03/23/2022.
Claims 21, 22, 24-33; 34, 35, 37-40 are pending. Claims 1-20, 23 and 36 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 24-33; 34, 35, and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atti et al (US-2019/0013028, hereafter, Atti).
Regarding claim 21, Atti discloses an apparatus (Figs. 1, 2) comprising at least one processor and at least one non-transitory memory including a computer program code, the at least one memory and the computer program code configured to, with at least one processor, cause the apparatus at least to: 
obtain at least one audio stream (decoded version of the audio streams, paragraph [0045]), wherein the at least one audio stream (output stream 126) comprises one or more transport audio signals (222), wherein the one or more transport audio signals is a first type of transport audio signal (stereo format, SBA format, multichannel format, and independent streams format for audio signal 222); 
obtain an indicator representing a second, at least partially different type of transport audio signal (metadata 124 are obtained and they are corresponding to audio sources that are indicators for type of transport audio data, and the second type of audio signal with one format is different from the first type of audio signal with a different format, see Fig. 1, paragraph [0020], [0037]), wherein the indicator is associated with a synthesizer (front end processor 104 and codec 102, see also paragraph [0039]) configured to perform rendering to a user (the transport audio data is configured to perform by the front end processor and codec as output bitstream and rendering to a user at the receiving end as shown in Fig. 2); and
convert (paragraph [0046]) the one or more transport audio signals (222) of the at least one audio stream to one or more at least partially different transport audio signals (242) based on the indicator, the one or more at least partially different transport audio signals (242) comprising the second type of transport audio signal (the second one or more transport audio signals 222 are converted based on metadata 242 with a different format, see paragraph [0046]).
	Regarding claim 22, see paragraph [0049].
	Regarding claim 24, metadata 124 are corresponding to audio sources that are indicators for type of transport audio data, see Fig. 1, paragraph [0020] and the renderer is element 218 as shown in Fig. 2 for render and binauralize the different transport audio signals.
Regarding claim 25, see metadata processing for output signal 242 in paragraph [0046].
Regarding claims 26-28, see Fig. 2, element 202 and element 214 for determining the defined type of transport audio signal.
Regarding claim 29, see Fig. 2, format pre-processor 202 is configured to perform one or more pre-processing functions, such as downmixing, decorrelation, etc, see paragraph [0042] on defined type of transport audio signal 222, which is generating at least one phototype signal based on the at least one transport audio signal 222.
Regarding claim 30, see Fig. 1 with capture microphone arrangement, and Fig. 2 with audio signal type.
Regarding claim 31, 32, 33, see paragraph [0025], [0045] and [0046].

Method claims 34, 35, 37-40 are rejected for the same reasoning as set forth for the rejection of apparatus claims 21-22, 24-25, 29, 32 and 33 since the apparatus claims perform the same functions as the method claims.


Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant's arguments to claims 21, 22, 24-33; 34, 35, and 37-40 filed 03/23/2022 have been considered but deemed not persuasive since the amended and claimed limitations are met by the references of Atti et al as presented in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 07/07/2022